Parker, J.
(concurring) — -I concur in the result reached in the foregoing opinion only because of the rule of stare decisis. I am, however, reády to overrule our former decisions in so far as they seem to hold that a city can punish for exactly the same acts which the state criminal law makes punishable, if a majority of the court will agree with me. The logic of some of our former decisions seems to be that one may be twice punished for the same act if it happens to be punishable under both the state criminal law and a city ordinance. The state and the city are not in any sense two separate sovereigns, as are in a sense the state and the Nation. The reason that will support this conviction under a city ordinance will also support a conviction of robbery or burglary under a city ordinance, should the city assume to provide punishment for such offenses.